DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-13, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caleffi et al (US 8,728,020).
Regarding claim 1, Caleffi discloses a system for removing air from a reservoir, the system comprising a reservoir 2 that carries a medicament (col. 3, lines 31-32, 38: “infusion fluid” or “medical fluid” is interpreted to be a medicament because it is a substance for medical treatment), a first pump 5 connected to the reservoir that draws the medicament out of the reservoir (col. 4, lines 5-6; fig. 4; note with respect to fig. 4, Caleffi discloses that similarly numbered elements are the same as those in figs. 1-3 – col. 10, lines 9-11, and therefore 
Regarding claim 3, Caleffi discloses that the reservoir is a flexible reservoir (col. 3, lines 44-45).
Regarding claim 4, Caleffi discloses that the air removal device 9 includes a hydrophobic membrane (col. 5, lines 33-38).
Regarding claim 5, Caleffi discloses a pressure sensor 10 that monitors the pressure of the medicament (col. 5, lines 12-17; fig. 4).
Regarding claim 6, Caleffi discloses the pressure sensor communications with the first pump (via controller) to regulate the pressure of the medicament (col. 5, lines 66-67; col. 6, lines 9-19).
Regarding claim 7, Caleffi discloses that the pressure sensor does not electrically communicate with the second pump (the pressure sensor is only discussed with regard to the first pump, the second pump is part of a different flow circuit that is not affected by the pressure within the chamber 9).
Regarding claim 8, Caleffi discloses that the air removal device 9 fluid communicates between the first pump 5 and the pressure sensor 10 (fig. 4).
Regarding claim 9, Caleffi discloses that the pressure sensor is in fluid communication with the first pump (col. 5, lines 2-17; fig. 4: fluid is pumped through the fluid line 4 into the chamber 9 where the pressure is measured).
Regarding claim 10, the limitation “the first pump drives the medicament at a faster rate than the second pump” is interpreted to be an intended use limitation. Caleffi teaches that the flow rate of the infusion pump is controlled to achieve the desired dose of infusion fluid (col. 6, lines 5-8).  Therefore, the first pump is capable of operating at a speed that is faster or slower than the second pump depending on the setting chosen by the user.
Regarding claim 11, Caleffi does not disclose that the first pump and the second pump electrically communication with each other.  The first pump is controlled by the controller to control the flow rate of the infusion fluid based on the desired dose of fluid (col. 6, lines 5-8) and the second pump operates to control the blood flow through the extracorporeal circuit (col. 10, lines 26-27).  Since these pumps perform unrelated functions and are not discloses as being operated by the same controller, it is understood that they are not electrically communicating with each other.
Regarding claim 12, Caleffi discloses that the air removal device 9 releases air from the medicament when a pressure of the medicament is at a predetermined value (col. 7, lines 18-24: vent valve 8 is opened when measured pressure indicates that pressure should be released).
Regarding claim 13, Caleffi discloses that opening the vent valve 8 results in a reduction of pressure in the chamber 9 to reach equilibrium with the environment (col. 8, lines 12-16) which implies that the pressure within the chamber is greater than atmospheric pressure 

Regarding claim 16, Caleffi discloses a method of removing air from a medicament prior to medicament delivery comprising drawing medicament from a reservoir 2 (col. 3, lines 31-38; col. 4, lines 5-6), routing the medicament through a system (system comprising tubing 4, chamber 9: fig. 4), releasing air from the medicament (col. 5, lines 7-11: chamber 9 functions as an gas/liquid separator), and delivering the medicament (fig. 4: via return line 16).
Regarding claim 17, Caleffi discloses the steps of monitoring the pressure of the medicament in the system (via pressure sensor 10) and regulating the pressure of the medicament in the system (col. 7, lines 18-25).
Regarding claim 18, Caleffi discloses the step of drawing medicament based on the pressure of the medicament drawn into the system (col. 8, lines 11-23: infusion pump starts and stops based on the pressure).
Regarding claim 19, Caleffi discloses that the medicament is delivered to the patient at a predetermined flow rate.  Fluid flowing through the system necessarily has a pressure.  The claim does not define the “predetermined value” and therefore it is assumed that the predetermined value is a value that allows the fluid to be delivered to the patient through the specific tubing associated with the device.  Since the fluid is delivered, it is necessarily above this predetermined value.
Regarding claim 20, Caleffi discloses that the infusion pump 5 (which draws the medicament) can be activated with the downstream valve 6 closed in order to increase the pressure within the chamber 9 (col. 11, lines 34-37).  During this operation, the medicament is not being delivered because the valve 6 is closed and therefore the medicament is delivered at a slower rate than the drawing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caleffi in view of Knauper (US 2008/0119822).
 Claim 2 calls for the reservoir to be rigid.  Caleffi discloses that the reservoir is a flexible bag (col. 3, lines 44-45).  Knauper teaches a fluid delivery system comprising hanging fluid reservoirs and a fluid pump of similar type to that described by Caleffi, and wherein the fluid reservoirs may be of any suitable type including a flexible bag or a rigid container (page 2, para. 0020).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reservoir of Caleffi be a rigid container as taught by Knauper because Knauper teaches that either a flexible bag or a rigid container are suitable reservoirs for holding fluid for patient infusion.

Claim 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diperna et al (US 2019/0009023) in view of Larsen et al (US 2012/0226235).
Regarding claim 14, Diperna discloses a device for delivering medicament into the skin of a patient (page 6, para. 0065: needle or cannula configured to be inserted into the patient’s 
Claim 14 further calls for an air removal device connected to the first pump and the second pump.  Larsen teaches a fluid delivery device comprising an air removal device 81 or 91 (figs. 1A, 1B) located either upstream or downstream of the pump to remove air from the fluid so that the air will not be delivered to the patient or negatively affect the operation of the system (page 3, paras. 0037, 0038).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Diperna to include an air removal device as taught by Larsen to ensure that no air is delivered to the patient and that the air will not affect the operation of the device. A person of ordinary skill in the art making the above modification would place the air removal device between the first and second pumps of Diperna because there is no fluid line upstream of the first pump and the second pump is used more precisely control the delivery of fluid to the patient and so an additional element downstream of the second pump would not be desirable.  
Regarding claim 15, Diperna discloses a fill port in fluid communication with the second pump (fig. 11: where fluid exits valve 84 and enters pump 20’ reservoir), and a deliver mechanism 46 in fluid communication with the fill port (via 2nd reservoir and pump) that delivers the medicament into the skin of a patient (fig. 11; page 3, para. 0047).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783